UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-2120


In Re:   MELVIN LEE LUCKY, a/k/a Melvin Lee Luckey,

                 Petitioner.



                  On Petition for Writ of Mandamus.
                          (5:15-ct-03237-FL)


Submitted:   December 15, 2015               Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,      and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Melvin Lee Lucky, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Melvin Lee Lucky petitions for a writ of mandamus seeking

an order directing the district court to commute his sentence

and order his immediate release from imprisonment.                            We conclude

that Lucky is not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                    Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).             Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In   re    First    Fed.     Sav.      &    Loan     Ass’n,      860 F.2d 135,    138

(4th Cir. 1988).           Mandamus may not be used as a substitute for

appeal.       In    re     Lockheed        Martin    Corp.,      503 F.3d 351,    353

(4th Cir. 2007).

     The    relief       sought   by       Lucky    is    not   available      by    way    of

mandamus.        Accordingly,       we      deny    the    petition     for    a    writ    of

mandamus.     We dispense with oral argument because the facts and

legal     contentions       are   adequately         presented     in    the       materials

before    this     court    and   argument         would   not   aid    the    decisional

process.

                                                                        PETITION DENIED




                                              2